*627ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Relators have filed a motion for rehearing, and supporting printed argument as well as a strong oral argument.
Because of some differences of opinion among ourselves, and the importance of the question involved the case had our most patient and careful consideration on original submission.
The motion for rehearing has caused us to re-examine the voluminous record. Our conclusions expressed in the majority opinion remain steadfast. Any effort to write further on the motion would result only in expressing the same views in different language with no benefit accruing to anyone.
We appreciate the work of the attorneys on both sides of the question as reflected by their briefs.
The motion for rehearing is overruled.
PER CURIAM:
HAWKINS, Presiding Judge.
In obedience to the decision of the Supreme Court of the United States, entered on May 19, 1947, reversing the decision of this court in this cause, it is ordered that relators be and are hereby discharged.